Exhibit 10.74

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

1 December 2011   CONFIDENTIAL  

LES-LTR-21008

SP-Version: 1.0

This amendment (“Amendment Three”) is effective from the 1st day of December
2011 (“Effective Date”)

BETWEEN

ARM LIMITED whose registered office is situated at 110 Fulbourn Road, Cambridge
CB1 9NJ, England (“ARM”);

and

APPLIED MICRO CIRCUITS CORPORATION whose principal place of business is situated
at 215 Moffett Park Drive, Sunnyvale, CA 94089 (“AMCC”).

WHEREAS

 

A. This Amendment Three refers to and amends the terms and conditions of the
Annex 1 for the ARM v8-A Architecture, document number LEC-ANX-02052 effective
July 14, 2010 between ARM and AMCC, as amended (the “Annex”), which forms part
of and is incorporated into the Technology License Agreement document number
LEC-TLA-00606-V6.0 entered into between the parties on March 31, 2009, as
amended (the “TLA”).

 

B. The parties wish to (i) classify certain information provided by Veloce
Technologies, Inc. to ARM as Confidential Information under the TLA; and
(ii) amend the ARMv7-A Interprocessing Requirements.

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereby agree as follows:

 

  1. All definitions contained in the Agreement shall have the same meanings and
apply to this Amendment Three.

 

  2. In Section 2 of the Annex, Clause A.16(a)(i) in its entirety and replace it
with the following:

[…***…] ;

 

  3. In Section 2 of the Annex, replace the period at the end of Clause
A.16(b)(viii) with “; and” and add the following new subclause (ix):

[…***…]

 

  4. Add the following new Clause K.3 in Section 2 of the Annex:

 

K.3 The parties agree that the following information provided directly to ARM by
LICENSEE’s Designer identified as Veloce Technologies, Inc. (“Veloce”) in
connection with Veloce’s work as a Designer of LICENSEE under the Annex will be
deemed to be Confidential Information of LICENSEE under the TLA: […***…]

 

  5. Except as specifically modified herein, all the terms and conditions of the
Annex shall remain in full force and effect.

 

   1 of 2    Applied Micro Circuits Corporation



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

1 December 2011   CONFIDENTIAL  

LES-LTR-21008

SP-Version: 1.0

 

IN WITNESS WHEREOF the parties have caused this Amendment Three to be executed
by their duly authorized representative:

 

ARM LIMITED     APPLIED MICRO CIRCUITS CORPORATION BY  

/s/

    BY  

/s/

NAME  

Graham Budd

    NAME  

[…***…]

TITLE  

Chief Operating Officer

    TITLE  

[…***…]

DATE  

10 Jan. 2012

    DATE  

12/22/2011

 

  2 of 2   Applied Micro Circuits Corporation